           Case 3:20-cv-00444-VAB Document 18 Filed 05/15/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

    SAGE FULFILLMENT, LLC                                   :
                                                            :
         Plaintiff,                                         :    CASE NO. 3:20-CV-00444-VAB
                                                            :
    V.                                                      :
                                                            :
    EARTH ANIMAL VENTURES, INC., and                        :
    EARTH ANIMAL VENTURES, LLC,                             :
                                                            :
         Defendants.                                        :    MAY 15, 2020


     DEFENDANT’S MOTION TO DISMISS COUNTS II, III, AND IV OF PLAINTIFF’S
              COMPLAINT PURSUANT TO FED. R. CIV. P. 12(b)(6)


         Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant, Earth Animal Ventures,

Inc. (“EAV” or “Defendant”)1 respectfully moves to dismiss counts II, III, and IV of the Complaint

filed by Plaintiff, Sage Fulfillment, LLC (“Sage” or “Plaintiff”). EAV respectfully requests that

the Court dismiss these counts as they fail to state a claim for which relief may be granted.


         Specifically, the allegations in Plaintiff’s Complaint, even if proven, merely set forth a

single cause of action for breach of contract under Count I. Plaintiff’s remaining claims all fail

under Federal Rule of Civil Procedure 12(b)(6). Under Count II, Sage seeks a declaration that the

underlying contract remains valid and enforceable, but that issue will necessarily be resolved under

Count I. Federal law prohibits declaratory relief, such as requested in Count II, on issues that will

be addressed in other counts. Under Count III, Sage seeks special damages, including lost revenue

and profits, under a theory of anticipatory repudiation, but this claim is duplicative of Count I.



1
         Sage originally named Earth Animal Ventures, Inc. and Earth Animal Ventures, LLC as defendants in this
action, but later moved to dismiss Earth Animal Ventures, LLC from the case. See Pl. Mot. to Dismiss (Doc. Entry
No. 9).
            Case 3:20-cv-00444-VAB Document 18 Filed 05/15/20 Page 2 of 3




Moreover, the governing contract expressly precludes either party from recovering any special,

consequential, or punitive damages in this case, including lost profits or revenue. Finally, under

Count IV, Sage seeks damages for violations of the Connecticut Unfair Trade Practices Act

(“CUTPA”), but it is well-established that a mere breach of contract is insufficient to establish a

CUTPA claim and Plaintiff has failed to allege any aggravating circumstances surrounding the

breach.


          For these reasons, and as more fully stated in the accompanying Memorandum of Law,

EAV respectfully requests that the Court grant its motion to dismiss counts II, III, and IV of Sage’s

Complaint.


                                              DEFENDANT
                                              EARTH ANIMAL VENTURES, INC.


                                              /s/ Brian E. Moran
                                              Brian E. Moran (ct05058)
                                              Andrew A. DePeau (ct30051)
                                              ROBINSON & COLE LLP
                                              1055 Washington Blvd., 9th Floor
                                              Stamford, Connecticut 06901
                                              Phone: 203-462-7512
                                              Fax: 203-462-7599
                                              Email: bmoran@rc.com
                                                      adepeau@rc.com

                                              Attorneys for Defendant
          Case 3:20-cv-00444-VAB Document 18 Filed 05/15/20 Page 3 of 3




                                        CERTIFICATION

        I hereby certify that on May 15, 2020, a copy of the foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent via

e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone unable

to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing though the Court’s CM/ECF System.



                                                      /s/ Andrew A. DePeau
                                                      Andrew A. DePeau
